Becker v. State



COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



IN RE



JOE ROWE,


RELATOR
 §
 
§
 
§
 
§
 
§
 
 § 


No. 08-08-00335-CV

An Original Proceeding 

in Mandamus





MEMORANDAUM OPINION 


ON PETITION FOR WRIT OF MANDAMUS

	Relator, Joe Rowe, asks this Court to issue a writ of mandamus against the Honorable
George E. Grubb, Judge of the County Court of Jeff Davis County, in order to compel Judge
Grubb to grant Relator's plea to the jurisdiction.  Relator has also filed a motion seeking
emergency relief.  In order to be entitled to mandamus relief, a relator must meet two
requirements.  First, the relator must show that the trial court clearly abused its discretion.  In re
Prudential Insurance Company of America, 148 S.W.3d 124, 135 (Tex. 2004).  Second, the
relator must demonstrate he has no adequate remedy by appeal.  Id. at 135-36.  Based on the
petition and record before us, we are unable to conclude that Relator is entitled to the relief
requested.  Accordingly, we deny mandamus relief.  See Tex.R.App.P. 52.8(a).  Further, we deny
the motion seeking emergency relief.  See Tex.R.App.P. 52.10.


December 3, 2008
						DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ
Rivera, J., Not Participating